In an action for a partnership accounting, the complaint alleged that plaintiffs and respondent were partners in the conduct of a package liquor store business, and that the license therefor was issued in the name of respondent. The complaint was dismissed on respondent’s motion under rule 106 of the Rules of Civil Practice, and plaintiffs appeal from the order dismissing the complaint and from the judgment entered thereon. Order and judgment unanimously affirmed, with $10 costs and disbursements. (Carmine v. Murphy, 285 N. Y. 413; O’Connor v. O’Connor, 263 App. Div. 820, affd. 288 N. Y. 579.) Present — Lewis, P. J., Hagarty, Carswell, Johnston and Nolan, JJ.